The Attorney            General       of Texas
                                                ’ January 28, 1982
MARK WHITE
AttomsyGeneral

                             KonorsbleKercus D. Tcylor                OpinionDo. KU-b32
                             CrimiaclDistrictAttoraey
                             Wood County Courthourc                   UC:  Legality of fire chief
                             P. 0. Box 689                            serving as a city council
                             Qaitun. Texas 75703                      member for scat Soveraoantsl
                                                                      entity

1507 Maln 01, Bun* 14m       Dcsr Kr. Tsylort
kiln.   tx. m2al
2lu742d5u                         You hcve requested our opinion regcrdlng the suthority of s
                             single iadividuclto serve es both fire chief snd city councilmsmbsr
                             of the city ofW~ntreboro.You  state thet the individuslhsa refused
                             compeasatioafor his ssrvicss se fire ebisf. You also ask If the
                             lndlviducl’staking the osth of office cc e memberof the city council
                             operstedipso facto as s rssiSnctioafrom the firs dcpartmcat.
1220 DalIem Ave., Bun* 202
Nowmthtx      77002
                                  It is vell estcblishcd thst oae person ‘msy not hold two
71-                          incompatibleofficea.   Attorney Genersl Opinion E-665’(1975). Two
                             offices are ineoqctible if their duties arc or uy be Inconsistent or
                             in conflict. State v. Kertia. 51 S.W.Zd 815 (Tat. Clv. App. - Ssa
                             Antonio 1932, v-,                    Attoresy  General Opinion H-665
                             (1975). Article 1069,V.T.C.S.,providesin pcrtincatpwt:

                                      The city council mcy procure firs cagiacs sad
009 N. Tenth. BitIt.   B              other appsratus for the utinguishuat of fires.
McAlkn, TX. 75501
5wm524m7
                                      sad hsve coatrbl thereof, and provide caSiac
                                      houses for prcscwiag the scmc; cud shell hsvc
                                      pwcr to organize firs, hook end lcddcr. bosc aad
200 M&l ewa    SUIU 400               sa compcaicssad firs brigades. The compaaim so
5m &Nmlo.   tx. 7m205                 orpsnircd,the chief 8aSiaeer sad such cesistsnt
512/2254151
                                      engineers se my be provided for, shell constitute
                                      the fire dcpsrtmsat....  The ca&accrs shell be
                                      chosen cs ssid dspsrtmsntmcy datermine,subject
                                      to the lpprwel of the city couacll. uho shsll
                                      define the duties of scid officers end pess such
                                      ordinsacesls they mcy dca propsr for the vclfsrc
                                      of scid dcpsrtmcat.... Scid dcpcrtwnt sbsll take
                                      the csre end managemeat of the l rrginssend other
                                      implements end sppcrstus provided md used for
                                      fiShtiIISfire, sad their pwcrs sad duties shsll
                                      be prescribed snd definedby the city council.




                                                        p. 1481
HonorcblcMarcus D. Tsylor - Pcge 2   (IS+432)




Article 1069 clcsrly Srcnts to c city council "control" of c fire
depsrtmcnt. The depsrtmcat'spowers and duties arc prescribedby the
council and the council is cmpwcrcd to cnsct ordiasaccs for the
rcgulstloaof the department. You state that members of the Bi'nnsboro
VolunteerFire Dcpcrtmcatcrc pcid c smell sslcry by.ths city council.

     In Letter AdvicoryNo. 114 (1975).this~officcheld that. bccsusc
of the doctrineof incompstibility. c school tcccher is iasliSiblcto,
ssrvs se s member of the bosrd of tructsscof the districtvhcra she
is employed. The opinionnoted thct school tCSChSr8:

          crs sccouatsblcto the school trustees. are under
          their domiaioa.cad are subordinstc   to them; cad
          trustCss  my   interfere with the teechar’s
          performsaceof duty.

Letter Advicory No. 114 (1975) relied on c Wyomia~ ccs~, Wsskias v.
e,      516 P.2d 1171 (Wyo. 1973). to support its coaclusfoa of
iacliSibility. It slso noted the dccisioa in Tbomca v. Abcrnst~
County Line IndcpcadcatSchool District. 290 S.W. 152 (Tea. Corn'''
Appp. 1927). that the offices of school trustee end city cldcrmca src
incompstiblcuhcrc the bocrd of cldermca uercisca vc&us      directory
end supcrvisooqwvers uith resard to school vroucrtv sad the duties
of school trustc;s. Sac slso,-Eblinscrv. C&k:      8 S.W.2d~666 (Tu.
1928).

     In our opinion,Lcttsr Advisorytie.114 (1975) is disposltlvcof
your inquiry. As ia that opinionand in Thomas. the city councilhere
excrclscs  control over the firs depcrtment end its mcmbcrs, cad
prcscribcctheir duties. As c result.VA believe tbct the positioas
of city couacllmcmbar end fire chfcf crc incompatibleas a mater of
lw.    In vlw of our enevcr. vc aced aot cddrccs say other issue
regerdlngthe holdiaSof dusl offices.

     Ac to the qucction of IPSO facto resignctioa,   Texas courts have
held thst vhsa the holder of one office lcccpts end quslifics for s
second, he sutomctiosllyrcliaquishcsthe first      office.  Thomas V.
Abcrncthy County Line IndependentSchool District.m;        Ceatcrrov.
Ins~lmcn,519 S.W.2d 889. 890 (Tex. Civ. App. - San Antonio 1975, a0
wit).

                            SUMHAPY

               An individucl uy aot scrvc cc both fire
         chief end city council mcmbcr of the city of
       wiansboroby virtue of the comon lcv doctrine of
          incompctibility.A pcrcon vho ccccpts the office
         of city council member sutomsticsllyresigns se
          fire chief.




                                 p. 1482
l
     _*‘.
t
            HonorsblcHa   r c w   D. Taylor - PCgC 3        (nw-432)
“.




                                                        =.




                                                             NARK        W E.1 T E
                                                             Attorney   Gcasralof Texas

            JOHN W. FAINTER.JR.'
            First AssistaatAttorney Gcacral

            RICHARD E. GRAY III
            .ExccutivcAssistaatAttorney Geasrd

            Preparedby Rick Cilpio
            Amietant   Attorney     Gcnsrd

            APPROVBD:
            OPINION COMl4ITTEE

            Suma L. Garrisoa,Chairmaa
            Joa Bible
            Rick Cilflia
            Jim Moclliagcr
            Peter Nolan
            Bruce Youngblood




                                                       p.    1483